Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/151,857 has a total of 20 claims pending in the application; there are 2 independent claim and 18 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

2.	Claim 10 and 20 recite the limitation(s):
“wherein the first clock cycle is a first memory cycle; and the second clock cycle is the second memory cycle.”

	The claimed specification does not appear to describe/support the above limitation(s).	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,929,296. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application do not recite first level cache and/or second level cache as claimed in the parent patent. It recites the first memory controller including a first cache (e.g., first level cache) and the second memory controller including a cache (e.g., second level cache). It also there are some differences in use and/or order words/limitations in the claims. However, the differences do not make the claims patentably distinct from each other.   

1.	Claim 1 of instant application (Application No. 17/151,857) is compared to claims 1 and 8 of US Patent No. 10,929,296 B2 in the following table:
Patent No. 10,929,296 B2   
Application No. 16/054,702
Claim 1:
 1. A data processing apparatus comprising: 
a processing core configured to execute program instructions and to issue a demand fetch request for a first program instruction; 
a first level cache memory for storing program instructions; and a second level cache memory for storing program instructions; wherein the first level cache memory includes a plurality of first level cache lines to store the program instructions, 
wherein each of the first level cache lines has a first size, and wherein the first level cache memory is configured to: determine, in response to receiving the demand fetch request for the first program instruction, whether the first program instruction is stored in any one of the first level cache lines; 

is not stored in any one of the first level cache lines, send the demand fetch request for the first program instruction to the second level cache memory; 
wherein the second level cache memory includes a plurality of second level cache lines to store program instructions, wherein each of the second level cache lines has a second size that is greater than the first size and is divided into an upper portion and a lower portion, and wherein the second level cache memory is configured to, in response to receiving the demand fetch request for the first program instruction from the first level cache memory: determine whether the first program instruction is stored in any one of the second level cache lines; in response to determining the first program instruction is stored in one of 

Claim 8:
8. The data processing apparatus of claim 1, 
wherein the second level cache memory includes: a register; and a selection circuit coupled to the register; wherein the register has a size equal to the second size and has an upper portion and a lower portion corresponding to the upper portion and the lower portion, respectively, of the second level cache line storing the first program instruction; wherein the second level cache memory is configured to: 
in response to determining the first program instruction is stored in one of the second level cache lines, write the contents of the second level cache line 

in response to determining the first program instruction is stored in the upper portion of the second level cache line storing the first program instruction, cause the selection circuit to select contents of the upper portion of the register during the first memory cycle and to select contents of the lower portion of the register during the second memory cycle.
Claim 1:
1. An apparatus comprising: 
a processor configured to execute program instructions and to issue a demand fetch request for a first program instruction; 









a first memory controller coupled to the processor, the first memory controller configured to: receive the demand fetch request; 




is not stored in a first cache; 




























































a second memory controller coupled to the first memory controller, the second memory controller including a cache line with at least two sections, 


in response to determining the first program instruction is stored in a first section of the cache line, store the first program instruction in a first portion of a register and store a second program instruction stored in a second section of the cache line in a second portion of the register; on a first clock cycle, transmit the first program instruction from the first portion of the register to the first memory controller; and on a second clock cycle, transmit the second program instruction from the second portion of the register to the first memory controller. 



Conclusion
The prior art made of record and not relied upon are as follows:
	1. Venkatasubramanian et al. (US 2016/0179700 A1).
	2. Lin et al. (US 2015/0193236 A1).
3. Chachad et al. (US 2012/0198160 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 11, 2022